Luke, J.
1. The word, “owner,'’ as used in the Civil Code (1910), § 4420, is not synonomous with “landlord,” as the latter word is used in § 3694; and where the owner of land has fully parted with both possession and right of possession by any lawful contract of rental, his liabilities are those prescribed by § 3694. In such a case § 4420 is without application. It is otherwise where the possession or the right of possession is not fully parted with.
2. Until such a landlord is put upon notice that the rented premises are out of repair, he is not liable in damages for a failure to make the necessary repairs. Stack v. Harris, 111 Ga. 149 (36 S. E. 615); Ocean Steamship Co. v. Hamilton, 112 Ga. 901 (38 S. E. 204).
3. The fact that the rented premises consisted of an amusement park, and the further fact that the landlord — a railway company — thereafter advertised the amusements at the park for the sole purpose of increasing the passenger traffic over its line of road leading to the park, do not affect the application of the principles announced above.
4. In view of the foregoing rulings, the evidence did not authorize the charges to the jury of which complaint is made, or any verdict in favor of the plaintiff.
5. The court erred in overruling the defendant’s motion for a new trial.

Judgment reversed.


Wade, C. J., and Jenkins, J., concur.